Citation Nr: 0611176	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1949 and from November 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The death certificate shows that the veteran died of 
respiratory failure due to adult respiratory distress 
syndrome and alcoholic pancreatitis.  He was hospitalized 
when he died in April 2003 but the terminal hospital records 
are not in the claims file.    

The veteran's widow has submitted an opinion from a private 
physician, Dr. McFarland, which essentially supports her 
contention that, while the veteran's pancreatitis was due to 
alcohol abuse, his excessive drinking was due to depression, 
which in turn was caused by the chronic pain associated with 
the veteran's service-connected post-traumatic arthritis of 
the right elbow.

The veteran's terminal hospital records are clearly relevant 
to the issue of service connection for the cause of his 
death.  It is also pertinent to note that the treatment 
records of the veteran have not been secured from Dr. 
McFarland.  This relevant medical evidence should be obtained 
and associated with the claims file.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2005).

VCAA requires VA to assist claimants by making "reasonable 
efforts" to obtain relevant records.  38 U.S.C.A. § 5103A 
(b) (West 2002).  In this case, in a letter dated in November 
2004, the RO asked the appellant to complete releases so that 
it could assist her by obtaining relevant records.  She did 
not respond to this request.  However, since the records of 
the veteran's final hospitalization and those of the 
physician providing an opinion are critical to this appeal, 
and given the fact that the law requires VA to make 
"reasonable efforts," the Board finds that, upon 
consideration of the particular facts of this case, the RO 
should contact the appellant in another attempt to complete 
the necessary releases for the relevant medical records.  Id.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the benefits on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for the cause of death is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  




Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The AMC/RO should contact the 
appellant to complete releases for the 
veteran's terminal hospital records and 
copies of any records from Robert 
McFarland, M.D., along with any other 
health care provider who may have 
treated the veteran, to include for 
depression, alcoholism, respiratory 
failure, pancreatitis, polyneuropathy, 
and colitis.  An appropriate period of 
time should be allowed for response.  

3.  If the appellant submits the 
necessary releases, the AMC/RO should 
assist her by requesting the veteran's 
medical records from the hospital in 
question, Dr. McFarland, and any other 
health care provider she identifies.  

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.
5.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

